Citation Nr: 1815727	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-41 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to a higher initial disability rating for the service-connected generalized anxiety disorder, in excess of 30 percent from February 6, 2012.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1966 to August 1967, and from August 1967 to August 1969. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the RO in Houston, Texas, which granted service connection for generalized anxiety disorder and assigned a 30 percent initial disability rating, effective February 6, 2012 (date of claim for service connection).  

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  For the entire rating period on appeal from February 6, 2012, the service-connected acquired psychiatric disorder more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety, chronic sleep impairment, nightmares, suspiciousness, efforts to avoid thoughts, feelings, or conversations associated with trauma, and efforts to avoid activities, places, or people.  

2.  For the entire rating period on appeal from February 6, 2012, the service-connected acquired psychiatric disorder has not been characterized by occupational and social with reduced reliability and productivity.


CONCLUSION OF LAW

For the entire rating period on appeal from February 6, 2012, the criteria for a disability rating in excess of 30 percent for an acquired psychiatric disorder have not been met of more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  

As the rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD). 

Regarding the duty to assist in this case, the Veteran received a VA examination in January 2013.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to occupational and social impairment.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above. 

Higher Initial Rating for Acquired Psychiatric Disorder 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).   
Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The acquired psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9400.  Pertinent in this case, the General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. April 19, 2017), the Court recently held that, given that the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5) abandoned the Global Assessment of Functioning (GAF) scale and that VA has formally adopted the DSM-5, GAF scores are inapplicable to assign a psychiatric rating when the appeal was certified after August 4, 2014.  As the instant appeal was certified after August 4, 2014, the Board will not rely on GAF scores for rating purposes. 

Throughout the course of the appeal, the Veteran has contended generally that the acquired psychiatric disorder has been manifested by more severe symptoms and impairment than those contemplated by the 30 percent disability rating assigned from February 6, 2012.  A December 2013 notice of disagreement reflects that the Veteran advanced that a 30 percent disability rating did not "adequately compensate for the injuries incurred." 

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period on appeal from February 6, 2012, the weight of the competent and probative lay and medical evidence demonstrates that an initial disability rating in excess of 30 percent for service-connected acquired psychiatric disorder is not warranted as the Veteran's generalized anxiety disorder has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety, chronic sleep impairment, nightmares, suspiciousness, efforts to avoid thoughts, feelings, or conversations associated with trauma, and efforts to avoid activities, places, or people.  Specifically, a review of the relevant lay and medical evidence, including the VA treatment records, lay statements, and the January 2013 VA examination report does not reveal that the Veteran has experienced occupational and social impairment with reduced reliability and productivity.  

The January 2013 VA examination report reflects the Veteran reported a good marital relationship, that he and his wife had recently celebrated 43-years of marriage, that he had a distant relationship with children, and that he had a few friends.  The Veteran also reported intrusive thoughts, nightmares, and that he avoided thinking about military experiences.  The January 2013 VA examination report also shows the Veteran indicated that he spent time at local parks and that he traveled to national parks.  The Veteran also reported retiring in December 2011 and denied difficulties getting along with his former coworkers and/or supervisor.  

At the conclusion of the January 2013 VA examination, the VA examiner assessed anxiety, suspiciousness, efforts to avoid thoughts, feelings, or conversations associated with trauma, and efforts to avoid activities, places, or people.  The January 2013 VA examiner did not discern depressed mood, panic attacks, chronic sleep impairment, flattened affect, impaired thinking or judgment, difficulty establishing and maintaining effective work and social relationships, or difficulty in adapting to stressful circumstances.  The January 2013 VA examiner opined that, while an acquired psychiatric disorder had been diagnosed, symptoms of the diagnosed anxiety disorder were not severe enough to interfere with occupational and/or social functioning, an opinion the Board finds to be highly probative.

In an October 2013 lay statement, the spouse wrote that she witnessed the Veteran experience anger and chronic sleep impairment.  The spouse also wrote that the Veteran retired at the age of 70, that he did not pay attention to his children, that he did not talk about in-service experiences, and that he had quit a master's program after six months due to frustration.  
In a separate October 2013 lay statement, M.C. wrote that the Veteran experienced memory difficulties and depression.  The October 2013 statement also reflects excessive drinking by the Veteran.  
While the Board has considered the October 2013 lay statements, a review of the VA treatment records does not reveal that the Veteran had circumstantial, circumlocutory, or stereotyped speech, memory impairment, panic attacks more than once a week, difficulty understanding complex commands, impaired abstract thinking, or difficulty establishing and maintaining effective work and social relationships.  The January 2013 VA examination report reflects the Veteran reported a good, 43-year relationship with his wife and that he enjoyed traveling to national parks.  The Veteran also denied difficulties getting along with his former coworkers and/or supervisor.  Further, the January 2013 VA examiner did not discern any panic attacks, impaired judgment, or memory loss.  In addition, the January 2013 VA examiner opined that symptoms of the diagnosed anxiety disorder were not severe enough to interfere with occupational and/or social functioning, which the Board has found to be highly probative.  

Further, the Board finds that, to the extent that acquired psychiatric disorder has been manifest by anxiety, nightmares, and suspiciousness, the level of social and occupational impairment caused by these symptoms does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  Anxiety is "the unpleasant emotional state consisting of psychophysiological responses to anticipation of unreal or imagined danger, ostensibly resulting from unrecognized intrapsychic conflict psychological concomitants include feelings of impending danger, powerlessness, apprehension, and tension."  Dorland's Illustrated Medical Dictionary 113 (31st ed. 2007).  Additionally, the degree of occupational and social impairment caused by the reported nightmares and suspiciousness has been analyzed in the 30 percent rating appeal issue, as the nightmares are a symptom that contributes to chronic sleep impairment.  See 38 C.F.R. § 4.130 (reflecting a 30 percent rating for, in part, chronic sleep impairment).  For these reasons, the totality of the evidence demonstrates that the Veteran did not have occupational and social impairment with reduced reliability and productivity due to acquired psychiatric symptoms and impairment as listed or similar to those listed under the 50 percent rating for an acquired psychiatric disorder for any period on appeal. 

Extraschedular Referral Consideration 

The Board has considered whether the Veteran or the record has raised the question of referral for an extraschedular rating adjudication under 38 C.F.R. § 3.321(b) for any period for the acquired psychiatric disorder issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).  After review of the lay and medical evidence of record, the Board finds that the question of an extraschedular rating has not been made by the Veteran or raised by the record for any period on appeal.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 
19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007) (holding that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted").  

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice, which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, the January 2013 VA examination report reflects that the Veteran retired in December 2011.  The October 2013 lay statement reflects the spouse wrote that the Veteran retired at the age of 70 from work as a 






food safety inspector because "he finally got tired of the travel."  There is no indication that the Veteran retired due to the service-connected acquired psychiatric disorder; therefore, a TDIU issue has not been raised.


ORDER

An initial disability rating in excess of 30 percent for an acquired psychiatric disorder, for the period from February 6, 2012, is denied.  





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


